Order entered September 22, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00743-CV

HERSCHEL HAWTHORNE, LLC, ALEXANDER PERRY, AND LABORA
 REAL ESTATE, INC. F/K/A CES PROPERTY INVESTMENTS, INC.,
                          Appellants

                                          V.

 PAUL AND LESLIE GLEISER, STEVE AND TINA GWINN, AND WARD
                AND CHERI COPLEY, Appellees

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-19191

                                    ORDER

      Before the Court is appellants’ motion to extend the deadline to file their

brief. We note appellees have a pending motion to dismiss appellant Herschel

Hawthorne, LLC’s appeal. In light of appellees’ dismissal motion, we GRANT

appellants’ motion to the extent that we SUSPEND the briefing deadline pending a

determination of the motion to dismiss.


                                               /s/   CRAIG SMITH
                                                     JUSTICE